                Case 2:20-cv-00881-JFW-AS Document 21 Filed 03/03/20 Page 1 of 5 Page ID #:87
    Anoush Hakimi, Esq. SBN: 228858
    The Law Office of Hakimi & Shahriari
    7080 Hollywood Blvd., Suite 804
    Los Angeles, CA 90028
    (323) 672-8281




                                                  UNITED STATES DISTRICT COURT
                                                              Central District of California
                                                                                CASE NUMBER:
                                                                                   2:20-cv-00881-JFW-AS
                              Shamar Jackson
                                                                 Plaintiff(s)
                                                                                                   PROOF OF SERVICE
                                      v.
                                                                                                SUMMONS AND COMPLAINT
                                                                                           (Use separate proof of service for each person/party served)
                     Sepulveda-Victory Associates; et al.
                                                              Defendant(s)


1. At the time of service I was at least 18 years of age and not a party to this action and I served copies of the (specify documents):
    a.  summons                                       first amended complaint             third party complaint
        complaint                                     second amended complaint            counter claim
        alias summons                                 third amended complaint             cross claim
         P
        other See attached Document                List
2. Person served:
    a. P Defendant (name:) Sepulveda-Victory Associates
    b. P Other (specify name and title or relationship to the party/business named):
         Lorna M Auerbach - Authorized Agent for Service of Process
    c. P Address where the papers were served: 2416 Wilshire Blvd
                                                 Santa Monica, CA 904035806
3. Manner of Service in compliance with (the appropriate box must be checked):
    a.   P Federal Rules of Civil Procedure
   b.    California Code of Civil Procedure
4. I served the person named in Item 2:
    a.         By Personal Service. By personally delivering copies. If the person is a minor, by leaving copies with a parent, guardian,
               conservator or similar fiduciary and to the minor if at least twelve (12) years of age.
         1.       Papers were served on (date): at (time):
    b.   P By Substituted Service. By leaving copies:        Kathy Gardiello - Manager, Authorized to Accept Service of Process
         1.       (home) at the dwelling house, usual place of abode, or usual place of business of the person served in the presence of a
                  competent member of the household, at least 18 years of age, who was informed of the general nature of the papers.
         2.   P (business) or a person apparently in charge of the office, or place of business, at least 18 years of age, who was informed of
                  the general nature of the papers.
         3.   P Papers were served on (date): 2/26/2020 at (time): 4:00 PM
         4.       by mailing (by first-class mail, postage prepaid) copies to the person served in Item 2(b) at the place where the copies were
                  left in Item 2(c).
         5. P papers were mailed on Mar 02, 2020 - DECLARATION OF MAILING ATTACHED
         6. P due diligence. I made at least three (3) attempts to personally serve the defendant.

    c.         Mail and acknowledgment of service. By mailing (by first-class mail or airmail, postage prepaid) copies to the person served,
               with two (2) copies of the form of Waiver of Service of Summons and Complaint and a return envelope, postage prepaid
               addressed to the sender. (Attach completed Waiver of Service of summons and Complaint).




CV-1 (03/10)                                      PROOF OF SERVICE - SUMMONS AND COMPLAINT                                                                   PAGE 1
                                                                                                                                                          CVV001/156668
  Case 2:20-cv-00881-JFW-AS Document
                              ON-CALL21LEGAL
                                         Filed 03/03/20 Page 2 of 5 Page ID #:88
                              1875 Century Park East, STE H
                                     Los Angeles, CA 90067
                      Phone: (310) 858-9800       Fax: (888) 543-5126

                              Continued from Proof of Service

        CLIENT:    The Law Office of Hakimi & Shahriari
  CLIENT FILE #:   Jackson v Kasden et al                            DATE: March 3, 2020

      SUBJECT:     Sepulveda-Victory Associates
       SERVED:     Kathy Gardiello - Manager, Authorized to Accept Service of Process

Summons on First Amended Complaint; Amended Complaint; Civil Cover
Sheet; Certification and Notice of Interested Parties; Notice of
Assignment to United States Judges; Notice to Parties of
Court-Directed ADR Program; Initial Order Following Filing
Complaint; Notice of Errata, Standing Oder; DAL-001, DAL-002




                                                                                        Order#: 156668/DocAtt2010
               Case 2:20-cv-00881-JFW-AS Document 21 Filed 03/03/20 Page 3 of 5 Page ID #:89


     d.      Service on domestic corporation, unincorporated association (including partnership), or public entity. (F.R.Civ.P. 4(h))
             (C.C.P. 416.10) By delivering, during usual business hours, a copy of the summons and complaint to an officer, a managing or
             general agent, or to any other agent authorized by appointment or by law to receive service of process and, if the agent is one
             authorized by statute and the statute so requires, by also mailing, by first-class mail, postage prepaid, a copy to the defendant.

     e.      Substituted service on domestic corporation, unincorporated association (including partnership), or public entity.
             (C.C.P. 415.20 only) By leaving during usual business hours, a copy of the summons and complaint in the office of the person
             served with the person who apparently was in charge and thereafter by mailing (by first-class mail, postage prepaid) copies of
             the persons at the place where the copies were left in full compliance with C.C.P. 415.20 Substitute service upon the California
             Secretary of State requires a court order. (Attach a copy of the order to this Proof of Service.)

     f.      Service on a foreign corporation. In any manner prescribed for individuals by FRCP 4(f)

     g.      Certified or registered mail service. By mailing to an address outside California (by first-class mail, postage prepaid, requiring
             a return receipt) copies to the person served. (Attach signed return receipt or other evidence of actual receipt by the
             person served).

     h.      Other (specify code section and type of service):

5. Service upon the United States, and Its Agencies, Corporations or Officers.

     a.      by delivering a copy of the summons and complaint to the clerical employee designated by the U.S. Attorney authorized to
             accept service, pursuant to the procedures for the Office of the U.S. Attorney for acceptance of service, or by sending a copy of
             the summons and complaint by registered or certified mail addressed to the civil procecss clerk at the U.S. Attorneys Office.

             Name of person served:

             Title of person served:

             Date and time of service: (date): at (time):

     b.      By sending a copy of the summons and complaint by registered or certified mail to the Attorney General of the United States at
             Washington, D.C. (Attach signed return receipt or other evidence of actual receipt by the person served).

     c.      By sending a copy of the summons and complaint by registered or certified mail to the officer, agency or corporation (Attach
             signed return receipt or other evidence of actual receipt by the person served).

6. At the time of service I was at least 18 years of age and not a party to this action.

7. Person serving (name, address and telephone number):                                  a. Fee for service: $ 107.95
        Fred Pradip Kissoondyal
                                                                                         b.      Not a registered California process server
        ON-CALL LEGAL
        1875 Century Park East, STE H                                                    c.      Exempt from registration under B&P 22350(b)
        Los Angeles, CA 90067                                                            d.   P Registered California process server
        (310) 858-9800                                                                           Registration # :2012234986
                                                                                                 County: Los Angeles


8.        I am a California sheriff, marshal, or constable and I certify that the foregoing is true and correct.

I declare under penalty of perjury that the foregoing is true and correct.




Date: March 3, 2020                         Fred Pradip Kissoondyal
                                           Type or Print Server's Name                                        (Signature)




                                                  PROOF OF SERVICE - SUMMONS AND COMPLAINT
CV-1 (03/10)                                                                                                                                  PAGE 2
                                                                                                                                               156668
            Case 2:20-cv-00881-JFW-AS Document 21 Filed 03/03/20 Page 4 of 5 Page ID #:90
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)                                                       FOR COURT USE ONLY
  Anoush Hakimi, Esq. | SBN: 228858
  The Law Office of Hakimi & Shahriari
  7080 Hollywood Blvd., Suite 804 Los Angeles, CA 90028
 TELEPHONE NO.: (323) 672-8281 | FAX NO. (213) 402-2170
 E-MAIL ADDRESS
  ATTORNEY FOR (Name): Plaintiff: Shamar Jackson

United States District Court - West District Courthouse
      STREET ADDRESS:    312 N. Spring St.
      MAILING ADDRESS:

      CITY AND ZIP CODE: Los   Angeles, CA 90012
          BRANCH NAME: Central    District of California

    PLAINTIFF: Shamar Jackson                                                                              CASE NUMBER:

                                                                                                                     2:20-cv-00881-JFW-AS
 DEFENDANT: Sepulveda-Victory Associates; et al.

                                                                                                           Ref. No. or File No.:
                          AFFIDAVIT OF REASONABLE DILIGENCE                                                         Jackson v Kasden et al

  I, Fred Pradip Kissoondyal , declare: I am a Registered Process Server and was retained to serve process in the above-referenced
  matter on the following person or entity: Sepulveda-Victory Associates as follows:
  Documents:
    Summons on First Amended Complaint; Amended Complaint; Civil Cover Sheet; Certification and Notice of Interested Parties; Notice of
    Assignment to United States Judges; Notice to Parties of Court-Directed ADR Program; Initial Order Following Filing Complaint; Notice
    of Errata, Standing Oder; DAL-001, DAL-002;

  I attempted personal service on the following dates and times with the following results:


  Date                   Time                       Location               Results

  2/23/2020              5:25 PM                    Business               Office was closed.
                                                                           2416 Wilshire Blvd, Santa Monica, CA 904035806
  2/25/2020              9:00 AM                    Business               Office was closed.
                                                                           2416 Wilshire Blvd, Santa Monica, CA 904035806
  2/26/2020              4:00 PM                    Business               SERVED: Sub served to Kath Gardiello, office manager.
                                                                           2416 Wilshire Blvd, Santa Monica, CA 904035806




Fee for Service: $ 107.95
        County: Los Angeles
        Registration No.: 2012234986                                                 I declare under penalty of perjury that the foregoing is true
        ON-CALL LEGAL                                                                and correct and that this declaration was executed on March
        1875 Century Park East, STE H                                                3, 2020.
        Los Angeles, CA 90067
        (310) 858-9800
         Ref: Jackson v Kasden et al
                                                                                     Signature:
                                                                                                       Fred Pradip Kissoondyal


                                                   AFFIDAVIT OF REASONABLE DILIGENCE
                                                                                                                                                Order#: 156668
                   Case 2:20-cv-00881-JFW-AS Document 21 Filed 03/03/20 Page 5 of 5 Page ID #:91
 Attorney or Party without Attorney:                                                                                                FOR COURT USE ONLY

   Anoush Hakimi, Esq., SBN: 228858
   The Law Office of Hakimi & Shahriari
   7080 Hollywood Blvd., Suite 804
   Los Angeles, CA 90028
 TELEPHONE No.: (323) 672-8281          FAX No. (Optional): (213) 402-2170

 Attorney for:   Plaintiff Shamar Jackson
                                                                                          Ref No. or File No.:
                                                                                             Jackson v Kasden et al
 Insert name of Court, and Judicial District and Branch Court:

    United States District Court - West District Courthouse - Central District of California

    Plaintiff:   Shamar Jackson
 Defendant:      Sepulveda-Victory Associates; et al.

                                                                       HEARING DATE:                 TIME:       DEPT.:    CASE NUMBER:
           PROOF OF SERVICE                                                                                       7A             2:20-cv-00881-JFW-AS
                       BY MAIL



1. I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occured.

2. I served copies of the Summons on First Amended Complaint; Amended Complaint; Civil Cover Sheet; Certification and Notice of
   Interested Parties; Notice of Assignment to United States Judges; Notice to Parties of Court-Directed ADR Program; Initial Order
   Following Filing Complaint; Notice of Errata, Standing Oder; DAL-001, DAL-002;

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United States Mail at
   Los Angeles, California, addressed as follows:

    a. Date of Mailing:                                          March 2, 2020
    b. Place of Mailing:                                         Los Angeles, CA
    c. Addressed as follows:                                     Sepulveda-Victory Associates
                                                                 2416 Wilshire Blvd
                                                                 Santa Monica, CA 90403-5806

I am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at Los
Angeles, California in the ordinary course of business.




Fee for Service: $ 107.95                                                                    I declare under penalty of perjury under the laws of the
        ON-CALL LEGAL                                                                        The United States that the foregoing information
                 1875 Century Park East, STE H                                               contained in the return of service and statement of
                 Los Angeles, CA 90067                                                       service fees is true and correct and that this declaration
                 (310) 858-9800                                                              was executed on March 3, 2020 .
                 Ref: Jackson v Kasden et al



                                                                                             Signature:
                                                                                                                          Hongie Joo



                                                                     PROOF OF SERVICE BY MAIL
                                                                                                                                          Order#: 156668/mailproof
